Citation Nr: 0428554	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2001, which denied service connection for a 
psychiatric disorder, to include paranoid schizophrenia.  
Although a September 2002 rating decision addressed the issue 
as whether new and material evidence had been submitted, a 
July 2001 letter from the veteran's representative was 
sufficient to express disagreement with the June 2001 rating 
decision, and in the statement of the case, the RO properly 
analyzed the issue as an original claim, stemming from the 
veteran's January 2000 claim.  The veteran failed to report 
for a Travel Board hearing scheduled in July 2004, and in 
August 2004, his representative submitted a letter stating 
that the veteran had no further evidence or comments to 
provide.  


FINDING OF FACT

An acquired psychiatric disorder was first manifested more 
than one year after service, and is not related to any events 
which occurred therein.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and a psychosis, including 
schizophrenia, may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

The file shows that by RO correspondence dated in November 
2000 and March 2001, prior to the rating decision on appeal, 
the veteran was informed of the evidence necessary to 
substantiate his claim.  He was informed of his and VA's 
respective obligations in obtaining different types of 
evidence.  The March 2001 letter informed him of the evidence 
already obtained, the evidence requested but not received, 
the evidence for which the veteran needed to provide more 
information, and detailed the information that must be 
provided by the veteran.  The June 2001 and September 2002 
rating decisions, statement of the case dated in January 
2003, and supplemental statement of the case dated in August 
2004 also provided information regarding the evidence 
necessary to substantiate his claim, his and VA's respective 
obligations to obtain different types of evidence, the 
pertinent law and regulations, and the reasons his claim was 
denied.  Although he was not explicitly told to submit all 
pertinent evidence in his possession, the detailed 
explanations, particularly in the March 2001 correspondence, 
served to convey that information.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Veteran. App. 
112 (2004).  The Board also notes that the March 2001 letter 
preceded the June 2001 rating decision.  See Pelegrini, 
supra.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  In his initial claim, received in 
January 2000, he said he had been treated at a military 
facility in Okinawa for a nervous condition.  Service medical 
records were obtained, including records from the Naval 
Medical Center in Okinawa, which did not include treatment 
for a nervous condition.  In March 2002, the veteran provided 
a list of facilities from which he said he had been treated 
for psychiatric conditions since discharge.  These consisted 
of several prison facilities, and two outside sources, 
Directions for Mental Health, and Operation PAR Residential 
Treatment Center.  Records from the latter facility were 
obtained, and the veteran did not provide sufficient 
information for VA to request records from Directions for 
Mental Health, and, in any event, the reported treatment at 
that facility was not until the late 1990's, many years after 
service.  After considerable effort, the veteran's 
representative obtained records from the Department of 
Corrections dated from 1983 to 1984, which included records 
of the veteran's treatment at several different correctional 
facilities, and county jail records dated in 1999.  He also 
submitted records that he had obtained for a Social Security 
Administration (SSA) claim; accordingly, records do not need 
to be obtained from SSA.  Any intervening records would not 
be relevant to service incurrence, and continuity from 1984 
to 1999 is not at issue; therefore, there is no reasonable 
possibility that these records would assist in substantiating 
the veteran's claim.  See 38 C.F.R. § 3.159(d).  There has 
been no other potentially relevant evidence identified by the 
veteran which has not been obtained.  An examination is not 
warranted because there is not competent evidence of a 
connection between the claimed condition and service.  See 
38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  In August 2004, his representative 
submitted a letter stating that the veteran had no further 
evidence or comments to provide.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Veteran. App. 112 (2004); Quartuccio v. 
Principi, 16 Veteran. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, such as psychoses, which are manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  


The veteran contends that he began having psychiatric 
problems in service, precipitated by the loss of a 
girlfriend.  He said that as a result he became sad and 
depressed, and compounded by his loneliness and immaturity, 
his symptoms became worse.  He said he started drinking and 
using marijuana, and was also subject to disciplinary 
actions.  He said he saw a psychiatrist while in Okinawa, who 
offered him a medical discharge, which he refused at the 
time.  He said that subsequently, his drug problem became 
worse, expanding to LSD, cocaine, and heroin, and he started 
hallucinating, and became paranoid.  He said he received a 
general discharge, in lieu of a summary court-martial.  He 
contends that since his discharge, he has received all kinds 
of mental health and psychiatric treatment for his nervous 
condition.  He states that he has spent about 17 of the last 
20 years in and out of jail, beginning in 1982.  

Service medical records do not show any psychiatric 
treatment, evaluations, or abnormalities while in service.  
In particular, the records from his time in Okinawa do not 
indicate that any psychiatric evaluations were conducted.  
The report of the separation examination in July 1981 noted 
the psychiatric system to be normal.  It should also be 
pointed out that direct service connection may not be granted 
for disability resulting from the abuse of drugs or alcohol.  
38 C.F.R. § 3.301.  

State Department of Corrections medical records dated from 
April 1983 to August 1984 show that on an intake health 
screening in April 1983, the veteran reported using drugs.  
He reported no other items of psychiatric interest.  He was 
next seen in July 1983, at which time he said he had seen a 
psychiatrist on month earlier for depression.  He was still 
somewhat depressed.  The following month, he reported nervous 
tension, violent feelings, and a history of sexual abuse as a 
child.  On medical history forms dated in October 1983 and 
November 1983, the veteran indicated a history of 
"depression or excessive worry" and "nervous trouble of 
any sort."  However, in a questionnaire dated in November 
1983, the veteran said he did not have a medical history of 
mental illness.  He said he had undergone treatment for drug 
abuse or alcoholism.  

Beginning in May 1984, the veteran was noted to exhibit 
bizarre speech and actions, thought to be suggestive of a 
schizoid process or schizophrenia.  Psychological evaluation 
in July 1984 disclosed a highly agitated and frustrated 
individual who was experiencing some thought disturbance.  
Due to a suspicion of possible paranoid schizophrenic 
tendencies, he was referred for psychiatric evaluation.  

A psychiatric evaluation was conducted in July 1984.  The 
doctor opined that the veteran's criminal behavior was 
related to the use and probable sale of heroin, cocaine and 
marijuana.  The information the veteran provided seemed 
delusional and characterized by some thought disorder and 
disturbance of affect.  His records revealed he had been 
unable to tolerate the stress of two separate drug treatment 
programs, both of which were terminated due to fights.  
However, the doctor thought that the fights were caused by a 
somewhat delusional basis.  There was a distinct paranoid 
quality in his conceptualization.  It was thought that his 
symptoms of rapid, pressured speech, and vague delusional and 
paranoid concepts were more consistent with an affective 
disorder than with a true schizophrenia.  The tentative 
diagnoses were schizo-affective psychosis and substance 
abuse, and he was transferred to a hospital for further 
evaluation and treatment.  

During the hospitalization, also in July 1984, a social 
history was obtained.  It was noted that he had been 
discharged from the military in North Carolina, where he 
found the environment he had had in his teens, and went back 
to gambling, alcohol and drugs.  He moved to Florida and 
pursued the retail trade of drugs while at the same time 
becoming addicted to cocaine and heroin.  He participated in 
the PAR drug program, but was not able to complete it due to 
a show of violence.  He said he had never been under the care 
of a psychiatrist.  During the hospitalization, the veteran 
was not psychotic.  He was verbally productive and coherent.  
The discharge diagnosis was drug abuse.  

County jail records dated from August to September 1999 
include an initial psychiatric assessment dated in August 
1999, on which the veteran was reported to be mentally 
disabled due to schizophrenia, paranoid type.  He also had a 
history of poly-substance abuse.  He was loud, profane, and 
uncooperative in the screening process.  He had a past 
history of psychiatric medications, but was not currently on 
any, and, after evaluation, psychotropic medication was 
started.  


Operation PARS Residential Treatment Program records show the 
veteran's admission for detoxification in October 1999.  It 
was noted that he had begun using crack after a recent 
release from jail.  After completing detoxification, he was 
referred to outpatient treatment.  

A county jail medical history obtained in November 1999 noted 
that the veteran took Trilafon, had a history of 
schizophrenia and of drug and alcohol usage, and had had 
inpatient psychiatric care in prison in 1984, 1991, and 1994, 
and outpatient care at Directions.  Diagnoses were 
schizophrenia and crack abuse.  On a questionnaire, the 
veteran said he had started using marijuana and crack cocaine 
in 1982.  In December 1999, it was noted that there was no 
evidence of paranoid ideation, delusions, or hallucinations.  
The assessment was history of schizophrenia, no active 
symptoms, under medication control.  Later that month, the 
assessment was history of schizophrenia, cocaine abuse, and 
personality disorder traits.  

Lay statements dated in December 2000 were received from two 
relatives of the veteran, who reported their observations of 
the veteran's changed behavior after his return from service.

While the veteran believes that his psychiatric disorder 
began in service, as a layman, he does not have medical 
expertise, and, hence, has no competence to give a medical 
opinion on diagnosis or etiology of a claimed condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light of 
this, his lay assertions with respect to the onset of a 
chronic, acquired psychiatric disorder in service are not 
probative.  While he is competent to report observable 
symptoms which occurred in service, the probative value of 
these statements is diminished by the fact that he is 
recalling events that occurred over 19 years ago.  The same 
obstacles limit the probative value of the lay statements 
from his relatives.

The contemporaneous medical evidence does not show the 
presence of a chronic, acquired psychiatric disorder in 
service.  After service, the evidence dated in 1983 and 1984 
indicates that the veteran underwent treatment for drug abuse 
prior to his initial imprisonment in April 1983.  However, no 
acquired psychiatric disorder was suggested at that time.  
Depressive symptoms were first reported in about June 1983, 
and psychotic symptoms were not observed until May 1984.  A 
subsequent hospitalization in July 1984 resulted in a final 
diagnosis only of drug abuse.  Even if he did have a true 
psychosis at that time, the first indication of any symptom 
of an acquired psychiatric disorder, as opposed to drug 
abuse, was in mid-1983.  As this was over one year after his 
discharge from service, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, there 
is no contemporaneous suggestion of a compensable psychiatric 
disorder in service, or until mid-1983.  The veteran did not 
report a history of psychiatric symptoms in service at that 
time, or during subsequent evaluations in 1984.  Similarly, 
in a 1999 evaluation, his report of psychiatric history began 
with post-service events.  

In view of these factors, the weight of the evidence 
establishes that any current acquired, compensable 
psychiatric disorder, including schizophrenia, began more 
than one year after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for an acquired 
psychiatric disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



